DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed January 11, 2021 and May 14, 2022 have been considered by the Examiner.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1-5 are:
Regarding claims 1-4, the prior art does not teach or fairly suggest in combination with the other claimed limitations an electrical connection box comprising: a detachment prevention structure configured to disable detachment of the second cover member from the first cover member in an assembled state in which the first cover member to which the second cover member is coupled is coupled to the housing member, wherein the hinge structure includes a rotation shaft provided on the closure section, an arc-shaped cantilever bearing provided on the second cover member, the bearing having an inner circumference surface supporting the rotation shaft, and a through hole formed in the closure section, the through hole accommodating the rotation shaft and being configured to allow the bearing to be inserted from a free end side and move in a direction that intersects an insertion direction of the bearing and is perpendicular to an axial direction of the rotation shaft to a shaft support position where the bearing is Fitted to the rotation shaft, the detachment prevention structure includes a rotational retaining section provided on the bearing and a retainer provided on the housing member, the rotational retaining section being configured to stop rotation of the bearing relative to the rotation shaft, the retainer being configured to retain the bearing while permitting rotation of the bearing relative to the rotation shaft within the rotational range in the assembled state, and the retainer includes a first retaining section and a second retaining section, the first retaining section being configured to retain an outer circumferential surface of the bearing in the shaft support position regardless of a rotational position of the bearing relative to the rotation shaft within the rotational range, the second retaining section being configured to stop the rotational retaining section when the second cover member rotates from the closed position to the open position.
Regarding claim 5, the prior art does not teach or fairly suggest in combination with the other claimed limitations cover structure for an electrical connection part comprising: a detachment prevention structure configured to disable detachment of the second cover member from the first cover member in an assembled state in which the first cover member to which the second cover member is coupled is coupled to the housing member, wherein the hinge structure includes a rotation shaft provided on the closure section, an arc-shaped cantilever bearing provided on the second cover member, the bearing having an inner circumference surface supporting the rotation shaft, and a through hole formed in the closure section, the through hole accommodating the rotation shaft and being configured to allow the bearing to be inserted from a free end side and move in a direction that intersects an insertion direction of the bearing and is perpendicular to an axial direction of the rotation shaft to a shaft support position where the bearing is fitted to the rotation shaft, the detachment prevention structure includes a rotational retaining section provided on the bearing and a retainer provided on the housing member, the rotational retaining section being configured to stop rotation of the bearing relative to the rotation shaft, the retainer being configured to retain the bearing while permitting rotation of the bearing relative to the rotation shaft within the rotational range in the assembled state, and the retainer includes a first retaining section and a second retaining section, the first retaining section being configured to retain an outer circumferential surface of the bearing in the shaft support position regardless of a rotational position of the bearing relative to the rotation shaft within the rotational range, the second retaining section being configured to stop the rotational retaining section when the second cover member rotates from the closed position to the open position.
These limitations are found in claims 1-5, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Korcz et al (US 9,203,222 and US 8,633,385), Scanzillo et al (US 9,035,182), Roemer et al (US 8,944,266), Hayduke et al (US 6,133,531), Robertson (US 5,146,650), Begley (US 5,076,455), Prairie, Jr (US 5,317,108) and Thomas (US 10,931,053) disclose a cover structure for an electrical connection box. 

5.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

June 30, 2022
/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848